                                          1 Wesley D. Ray (SBN 026351)
                                            Wesley.Ray@SacksTierney.com
                                          2
                                            Philip R. Rudd (SBN 014026)
                                          3 Philip.Rudd@SacksTierney.com
                                            Sierra M. Minder (SBN 035795)
                                          4 Sierra.Minder@SacksTierney.com
                                          5 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., 4th Floor
                                          6 Scottsdale, AZ 85251-3693
                                            Telephone: 480.425.2600
                                          7
                                            Facsimile: 480.970.4610
                                          8 Attorneys for the Debtors
                                          9
                                         10
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                         11
                                                                          THE DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                              In re:
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              ALAMO CHANDLER, LLC,                          Case No. 2:20-bk-05017-DPC
             FOURTH FLOOR




                                         14
SACKS TIERNEY




                                         15   ALAMO GILBERT, LLC,                           Joint Administration With
                                                                                            Cases No. 2:20-bk-05020-DPC
                                         16   ALAMO TEMPE, LLC,                                       2:20-bk-05026-DPC
                                         17
                                                                   Debtors.                 Chapter 11 Proceedings
                                         18
                                         19
                                              THIS FILING APPLIES TO:                       MOTION TO APPROVE
                                         20         X All Debtors                           SETTLEMENT BETWEEN DEBTORS
                                                                                            AND ALAMO DRAFTHOUSE
                                         21             Alamo Chandler, LLC                 CINEMAS, LLC PURSUANT TO
                                                   ____ Alamo Gilbert, LLC                  RULE 2019
                                         22        ____ Alamo Tempe, LLC
                                         23
                                         24
                                         25
                                                       Alamo Chandler, LLC (“Alamo Chandler”), Alamo Gilbert, LLC, (“Alamo Gilbert”),
                                         26
                                              and Alamo Tempe, LLC (“Alamo Tempe” and together with Alamo Chandler and Alamo
                                         27
                                              Gilbert, the “Debtors”), as debtors and debtors in possession in the above-captioned
                                         28

                                         Case3067528.v2
                                              2:20-bk-05017-DPC       Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01     Desc
                                                                      Main Document    Page 1 of 22
                                          1   bankruptcy cases, by and through undersigned counsel and pursuant to Rule 9019 of the
                                          2   Federal Rules of Bankruptcy Procedure, hereby move this Court for an order approving that
                                          3   certain Settlement Agreement and Mutual Release (the “Settlement Agreement, a copy of
                                          4   which is attached hereto as Exhibit “A”) entered into by and between the Debtors, Paschich
                                          5   Alamo Holdings, LLC, and Craig and Kimberly Paschich, on one hand, and Alamo
                                          6   Drafthouse Cinemas, LLC (“ADC”) and ALMO Holdings, LLC (“AH,” and with ADC, the
                                          7   “ADC Parties”) on the other hand, collectively (the “Parties”).
                                          8          By way of the Settlement Agreement, subject to the approval of this Court and the
                                          9   United States Bankruptcy Court for the District of Delaware, which is presiding over ADC’s
                                         10   chapter 11 case (“ADC’s Chapter 11 Case”), the Parties have agreed to resolve and release
                                         11   certain claims amongst them as set forth more specifically in the Settlement Agreement,
                                         12   including those arising from the Debtors’ rejection of their franchise agreements with ADC.
                       P.A., ATTORNEYS




                                         13   The various claims and disputes resolved by the Settlement Agreement are embodied in,
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   among other things, ADC’s Objection to Debtors’ Second Joint Plan of Reorganization (the
             FOURTH FLOOR




                                         15   “Objection”), the adversary proceeding in these Cases, an objection filed in ADC’s Chapter
SACKS TIERNEY




                                         16   11 Case relating to the assumption and assignment of the Debtors’ franchise agreements, and
                                         17   litigation in the United States District Court for the Western District of Texas against the
                                         18   Debtors’ manager and owner. The Settlement Agreement, once approved and consummated,
                                         19   will resolve these adversarial legal proceedings, and facilitate the prompt and consensual
                                         20   confirmation of the Debtors’ pending plan of reorganization.
                                         21          Through mediation of their disputes, as reflected in the Settlement Agreement, the
                                         22   Parties have agreed that the ADC Parties will have allowed claims against the Debtors in the
                                         23   total amount of $35,221,428.18 for pre-petition franchise fees, rejections damages, and
                                         24   damages arising from breach of certain non-compete provisions (the “Allowed Claims”).
                                         25   Under the Settlement Agreement, ADC will withdraw its Objection and the Allowed Claims
                                         26   will be satisfied in full for the reduced sum of $3,250,000.00. It is the Debtors’ belief that
                                         27   continued defense of the claims asserted by the ADC Parties, not to mention the associated
                                         28   costs and delay, pose significant risk to the Debtors’ estates. The Debtors have determined,

                                                                                        2
                                         Case3067528.v2
                                              2:20-bk-05017-DPC       Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01           Desc
                                                                      Main Document    Page 2 of 22
                                          1   based upon their reasonable business judgment, that the Settlement Agreement is fair,
                                          2   reasonable, and in the best interests of their estates, and therefore respectfully move the Court
                                          3   for entry of an order approving the Settlement Agreement. This motion is supported by the
                                          4   following memorandum of point and authorities.
                                          5                    MEMORANDUM OF POINTS AND AUTHORITIES
                                          6   I.     JURISDICTION AND STATUTORY PREDICATES
                                          7          1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and
                                          8   157.
                                          9          2.     This motion presents a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),
                                         10   and (O).
                                         11          3.     The relief requested is authorized by Fed. R. Bankr. P. Rule 9019.
                                         12   II.    FACTUAL BACKGROUND
                       P.A., ATTORNEYS




                                         13          4.     On May 13, 2020 (the “Petition Date”), the Debtors in these jointly
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   administered Chapter 11 bankruptcy cases filed voluntary petitions under Chapter 11 of the
             FOURTH FLOOR




                                         15   Bankruptcy Code.
SACKS TIERNEY




                                         16          5.     Between April 2015 and December 2018, each Debtor entered into a franchise
                                         17   agreement with ADC to operate a movie theater (collectively the “Theaters”) under the
                                         18   Alamo Drafthouse Cinema brand (“Franchise Agreements”).
                                         19          6.     On July 17, 2020, ADC filed a proof of claim in each of the Debtor’s
                                         20   Bankruptcy Cases for unpaid pre-petition fees and costs due under the Franchise Agreements,
                                         21   for a total combined claim of $1,021,428.18 (“Proof of Claim”).
                                         22          7.     On March 10, 2021, Debtors filed their Second Amended Joint Plan of
                                         23   Reorganization Dated March 10, 2021 (the “Plan”).
                                         24          8.     The Plan provides for rejection of the Franchise Agreements and the operation
                                         25   of the Theaters outside of the Alamo Drafthouse Cinema brand.
                                         26          9.     On April 19, 2021, ADC filed its Objection to the Debtors’ Plan and filed its
                                         27   Complaint for Declaratory and Injunctive Relief against the Debtors in this Court (the
                                         28   “Adversary”), to enforce non-competition covenants in the Franchise Agreements.

                                                                                        3
                                         Case3067528.v2
                                              2:20-bk-05017-DPC       Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01              Desc
                                                                      Main Document    Page 3 of 22
                                          1          10.    On March 3, 2021, ADC, along with its parent company and affiliates, filed
                                          2   petitions for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
                                          3   Court for the District of Delaware (the “Delaware Bankruptcy Court”). ADC’s chapter 11
                                          4   cases are being jointly administered under Case No. 21-10474 (MFW).
                                          5          11.    On May 3, 2021, the Delaware Bankruptcy Court approved the sale (the
                                          6   “Sale”) of substantially all of the assets of ADC to AH. On April 7, 2021, the Debtors
                                          7   objected to the assumption and assignment of their Franchise Agreements to AH as part of
                                          8   the Sale (the “Assumption Objection”), and on April 22, 2021, the Debtors filed a statement
                                          9   and reservation of rights to the Sale (together with the Assumption Objection, the “Sale
                                         10   Objection”). The Delaware Bankruptcy Court’s order approving the Sale provided that the
                                         11   Sale Objection was adjourned to a date to be determined and agreed to by ADH, AH, and the
                                         12   Debtors (Case No. 21-10474 (MFW), D.I. 436 ¶ 37). On May 28, 2021, the Sale closed, and
                       P.A., ATTORNEYS




                                         13   AH acquired all rights, title and interest in and to substantially all of the assets of ADC.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14          12.    On March 2, 2021, ADC filed a complaint against PAH and Mr. and Mrs.
             FOURTH FLOOR




                                         15   Paschich in the U.S. District Court for Western District of Texas, Case No. 21-00200
SACKS TIERNEY




                                         16   asserting claims for breach of contract and seeking injunctive relief to enforce the
                                         17   noncompetition covenants in the Development Agreements (the “Texas Litigation”).
                                         18          13.    ADC and AH maintain that they are entitled to the full amount of the Proof of
                                         19   Claim and to enforce the non-competition covenants in the Franchise Agreements. The
                                         20   Debtors dispute liability as to some or all of the Proof of Claim and any damages collectible
                                         21   through the Adversary and deny that the non-competition covenants are enforceable.
                                         22          14.    On May 25, 2021, the Parties mediated their disputes before attorney Michael
                                         23   McGrath, and reached a settlement, which is memorialized by the Settlement Agreement.
                                         24          15.    The Settlement Agreement effectively resolves all current disputes between the
                                         25   Parties.
                                         26

                                         27

                                         28

                                                                                        4
                                         Case3067528.v2
                                              2:20-bk-05017-DPC       Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01              Desc
                                                                      Main Document    Page 4 of 22
                                          1           16.      As salient to the Debtors, the terms of the Parties’ agreement are set forth in
                                          2   the Settlement Agreement and are summarized as follows1:
                                          3                    a. The Settlement Agreement shall become effective immediately upon the
                                          4                        satisfaction of the conditions precedent listed in the Settlement Agreement.
                                          5                    b. The ADC Parties will have Allowed Claims in the Debtors’ Bankruptcy
                                          6                        Cases for the total amount of $35,221,428.18 for pre-petition franchise fees,
                                          7                        rejections damages, and damages arising from breach of certain
                                          8                        non-compete provisions.
                                          9                    c. ADC will withdraw its Objection to the Debtors’ Plan.
                                         10                    d. The Adversary and the Texas Litigation will be dismissed.
                                         11                    e. ADC’s Allowed Claim will be satisfied in full by payment of
                                         12                        $3,250,000.00, made on, or before, the Effective Date of the Debtors’ Plan.
                       P.A., ATTORNEYS




                                         13                        The Debtors intend to pay this amount, in roughly equal shares and from
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14                        funds they receive under the Shuttered Venue Operator’s Grant program
             FOURTH FLOOR




                                         15                        administered by the SBA. The Debtors’ expectation is that the amount of
SACKS TIERNEY




                                         16                        the funds received under this program will approximate $9 million, in
                                         17                        aggregate. As called for under the Settlement Agreement, the Debtors have
                                         18                        agreed to escrow the funds to be paid to the ADC Parties under the
                                         19                        Settlement Agreement in the trust account of their counsel, pending
                                         20                        approval of the Settlement Agreement and confirmation of the Plan.
                                         21                    f. Upon the Effective Date of the Plan, the Franchise Agreements will be
                                         22                        rejected and terminated, and the Debtors will be free to operate their
                                         23                        Theaters in whatever manner they see fit, whether it be as independent, in
                                         24

                                         25

                                         26   1   This summary is for informational purposes only and is not intended to modify in any way the terms and conditions
                                                  of the Settlement Agreement. To the extent that there is any inconsistency between the terms described herein and
                                         27       the terms of the Settlement Agreement, the terms of the Settlement Agreement shall control. Any capitalized terms
                                                  used in this section not otherwise defined herein shall be given the meanings ascribed to them in the Settlement
                                         28       Agreement.

                                                                                             5
                                         Case3067528.v2
                                              2:20-bk-05017-DPC            Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                           Desc
                                                                           Main Document    Page 5 of 22
                                          1                     partnership with another cinema company, or as part of a subsequent
                                          2                     franchise.
                                          3          17.     The Debtors believe that, in the absence of the Settlement Agreement, their
                                          4   estates would bear significant risk in defending against ADC Parties’ claims. In fact, if ADC
                                          5   were to prevail in the positions taken in its Objection, the Debtors could be forced into a
                                          6   liquidation.
                                          7          18.     As such, the Debtors submit that the terms of the Settlement Agreement are
                                          8   fair and equitable, in the best interests of the Debtors’ estates, and represent a proper exercise
                                          9   of the business judgment of the Debtor’s management.
                                         10   III.   LEGAL ARGUMENT
                                         11          “On motion by the trustee and after notice and a hearing, the court may approve a
                                         12   compromise or settlement.” Fed. R. Bankr. P. 9019(a). “The bankruptcy court has great
                       P.A., ATTORNEYS




                                         13   latitude in approving compromise agreements” that are fair and equitable. In re Woodson,
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   839 F.2d 610, 620 (9th Cir. 1988). “The law favors compromise and not litigation for its own
             FOURTH FLOOR




                                         15   sake[.]” In re A & C Props., 784 F.2d 1377, 1381 (9th Cir. 1986).
SACKS TIERNEY




                                         16          The Court of Appeals for the Ninth Circuit has identified the following factors for
                                         17   consideration in determining whether a proposed settlement is fair and equitable: “(a) the
                                         18   probability of success in the litigation; (b) the difficulties, if any, to be encountered in the
                                         19   matter of collection; (c) the complexity of the litigation involved, and the expense,
                                         20   inconvenience, and delay necessarily attending it; and (d) the paramount interests of the
                                         21   creditors and a proper deference to their reasonable views in the premises.” In re Woodson,
                                         22   839 F.2d at 620 (citations omitted). A settlement does not have to serve, or even touch upon,
                                         23   each of the aforementioned factors in order to be approved, “provided that the factors as a
                                         24   whole favor approving the settlement.” In re Pacific Gas & Electric Co., 304 B.R. 395, 417
                                         25   (N.D. Cal. 2004). The responsibility of the bankruptcy judge is to canvass the issues and see
                                         26   whether the settlement falls below the lowest point in the range of reasonableness, not to
                                         27   decide the numerous questions of law and fact that may be raised regarding the settlement.
                                         28   Id. (quoting In re Drexel Burnham Lambert Group, Inc., 134 B.R. 493, 496-97 (Bankr.

                                                                                         6
                                         Case3067528.v2
                                              2:20-bk-05017-DPC        Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01              Desc
                                                                       Main Document    Page 6 of 22
                                          1   S.D.N.Y. 1991)); In re Teltronics Services, Inc., 762 F.2d 185, 189 (2d Cir. 1985); In re
                                          2   Schmitt, 215 B.R. 417, 423 (B.A.P. 9th Cir. 1997). Finally, while the Court should consider
                                          3   the reasonable views of creditors, “objections do not rule. “It is well established that
                                          4   compromises are favored in bankruptcy.” In re Lee Way Holding, Co., 120 B.R. 881, 891
                                          5   (Bankr. S.D. Ohio 1990) (internal citation omitted).
                                          6          The Debtors submit that the Settlement Agreement is reasonable and in the best
                                          7   interests of their estates, and should be approved. The Settlement Agreement provides a fair
                                          8   and efficient resolution of a wide array of legal disputes arising in connection with the
                                          9   Debtors’ rejection of the Franchise Agreements and the application of the non-compete
                                         10   provisions contained therein. Absent the Settlement Agreement, the Debtors would face
                                         11   complex and expensive litigation requiring extensive discovery. If the Settlement Agreement
                                         12   is not approved, the Debtors and their creditors will be left in limbo while they await
                       P.A., ATTORNEYS




                                         13   resolution of the litigation, and watch the Debtors’ bankruptcy estates erode by the incurrence
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14   of administrative expenses.
             FOURTH FLOOR




                                         15          Not only are these disputes expensive and time consuming, though, they are also
SACKS TIERNEY




                                         16   fraught with risk for the Debtors and their estates. If ADC’s position were to be adopted and
                                         17   the Objection sustained, the Debtors would be forced to persist under the Franchise
                                         18   Agreements, which the Debtors believe is implausible, or to close their Theaters. This could
                                         19   likely lead to a liquidation of the Debtors’ bankruptcy estates. The Settlement Agreement is
                                         20   the only mechanism by which the Debtors can be assured of their ability to operate their
                                         21   Theaters going forward, in the manner the Debtors believe necessary to facilitate the
                                         22   revenues prerequisite to the payment of all other creditors under the Plan. Put simply,
                                         23   without the Settlement Agreement, there would be a real possibility that all other parties in
                                         24   interest would receive little, or nothing, on account of their claims.
                                         25   IV.    CONCLUSION
                                         26          Based upon the foregoing, the Debtors respectfully request that the Court enter an
                                         27   order approving the Settlement Agreement and authorizing the Debtors to take whatever
                                         28

                                                                                        7
                                         Case3067528.v2
                                              2:20-bk-05017-DPC       Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01            Desc
                                                                      Main Document    Page 7 of 22
                                          1   actions may be necessary to consummate the Settlement Agreement and otherwise carry it
                                          2   into effect.
                                                      DATED: July 15, 2021.
                                          3
                                                                                       SACKS TIERNEY P.A.
                                          4

                                          5                                            By:
                                          6                                                  Wesley D. Ray
                                                                                             Philip R. Rudd
                                          7                                                  Sierra M. Minder
                                                                                             Attorneys for Debtors
                                          8

                                          9 COPY of the foregoing mailed (or served
                                            via electronic notification if indicated by
                                         10 an “*”) on July 15, 2021, to:

                                         11
                                               Jennifer A. Giaimo *                          Edward Burr *
                                         12    jennifer.a.giaimo@usdoj.gov                   Ted@MacRestructuring.com
                                               OFFICE OF THE U.S. TRUSTEE                    10191 E. Shangri Law Rd.
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD




                                               230 North First Avenue, Ste. 204              Scottsdale, AZ 85260
     SCOTTSDALE, ARIZONA 85251-3693




                                         14    Phoenix, AZ 85003-1725                        Subchapter V Trustee
             FOURTH FLOOR




                                         15    Kasey C. Nye *                                W. Scott Jenkins, Jr. *
SACKS TIERNEY




                                               knye@waterfallattorneys.com                   scott.jenkins@quarles.com
                                         16
                                               WATERFALL ECONOMIDIS CALDWELL                 Hannah R. Torres *
                                         17    HANSHAW & VILLAMANA, P.C.                     hannah.torres@quarles.com
                                               Williams Center, Suite 800                    QUARLES & BRADY LLP
                                         18    5210 E. Williams Circle                       Renaissance One
                                         19    Tucson, AZ 85711                              Two North Central Avenue
                                               Attorneys for The Shoppes at Chandler         Phoenix, AZ 85004-2391
                                         20    Heights, LLC                                  Attorneys for BNC National Bank
                                         21    Leib M. Lerner * leib.lerner@alston.com       John R. Worth *
                                         22    Douglas Harris *                              jrw@forresterandworth.com
                                               douglas.harris@alston.com                     FORRESTER & WORTH, PLLC
                                         23    ALSTON & BIRD LLP                             2800 North Central, Suite 1200
                                         24
                                               333 S. Hope Street, 16th Floor                Phoenix, AZ 85004
                                               Los Angeles, CA 90071                         Attorneys for Alamo Drafthouse Cinemas,
                                         25    Attorneys for Alamo Drafthouse Cinemas,       LLC
                                               LLC
                                         26

                                         27

                                         28

                                                                                       8
                                         Case3067528.v2
                                              2:20-bk-05017-DPC      Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01          Desc
                                                                     Main Document    Page 8 of 22
                                          1   Jordan N. Hopkins *                     Scott B. Cohen * sbc@eblawyers.com
                                              Jordan.Hopkins@stearnsbank.com          Patrick A. Clisham * pac@eblawyers.com
                                          2
                                              STEARNS BANK N.A.                       ENGELMAN BERGER, P.C.
                                          3   4191 2nd Street South                   2800 North Central Avenue, Suite 1200
                                              St. Cloud, MN 56301                     Phoenix, AZ 85004
                                          4   Attorneys for Stearns Bank, N.A.        Attorneys for Alamo Gilbert Holdings, LLC
                                          5                                           and Alamo Tempe Holdings, LLC

                                          6   Carolyn J. Johnsen *                    Jeremy M. Goodman *
                                              cjjohnsen@dickinsonwright.com           jeremy@goodmanlawpllc.com
                                          7
                                              DICKINSON WRIGHT PLLC                   GOODMAN LAW PLLC
                                          8   1850 North Central Ave., Ste. 1400      P.O. Box 90758
                                              Phoenix, AZ 85004                       Phoenix, AZ 85066
                                          9   Attorneys for Austin Business Finance   Attorneys for Stearns Bank, N.A.
                                         10   LLC dba GetBackd

                                         11   Ed Bernatavicius *                      Robert J. Miller * rmiller@buchalter.com
                                              Edward.k.Bernatavicius@usdoj.gov        Khaled Tarazi * ktarazi@buchalter.com
                                         12
                                              OFFICE OF THE U.S. TRUSTEE              BUCHALTER
                       P.A., ATTORNEYS




                                         13   230 North First Avenue, Ste. 204        16435 North Scottsdale Rd., Ste. 440
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                              Phoenix, AZ 85003-1725                  Scottsdale, AZ 85254-1754
                                         14                                           Attorneys for Wells Fargo Bank, N.A.
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                              Gil Hopenstand *                        Richard H. Herold *
                                         16   gil.hopenstand@sba.gov                  rherold@spenderfane.com
                                              U.S. SMALL BUSINESS ADMINISTRATION      SPENCER FANE LLP
                                         17
                                              312 N. Spring St., 5th Floor            2415 E. Camelback Road, Ste. 600
                                         18   Los Angeles, CA 90012                   Phoenix, AZ 85016
                                                                                      Attorneys for Comerica Bank
                                         19

                                         20   Shraddha Bharatia                       Kristin McDonald *
                                              Claims Administrator                    Kristin.mcdonald@azag.gov
                                         21   BECKET & LEE, LLP                       OFFICE OF THE ATTORNEY GENERAL
                                              P.O. Box 3002                           2005 North Central Avenue
                                         22
                                              Malvern, PA 19355-0702                  Phoenix, AZ 85004-1592
                                         23   Representative of American Express      Attorneys for State of Arizona, Dept of
                                              National Bank                           Revenue
                                         24

                                         25   By:   /s/Michelle L. Curtsinger
                                         26

                                         27

                                         28

                                                                                      9
                                         Case3067528.v2
                                              2:20-bk-05017-DPC     Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01      Desc
                                                                    Main Document    Page 9 of 22
                     Exhibit A




Case 2:20-bk-05017-DPC   Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01   Desc
                         Main Document    Page 10 of 22
                                                                           EXECUTION VERSION


                         SETTLEMENT AGREEMENT AND RELEASE

           This Settlement Agreement and Release (“Agreement”) is made and entered into as of
   July 15, 2021, by Alamo Chandler, LLC (“Chandler”), Alamo Gilbert, LLC (“Gilbert”), Alamo
   Tempe, LLC (“Tempe” and, together with Chandler and Gilbert, the “Debtors”), Paschich Alamo
   Holdings, LLC (“PAH”), Craig Paschich (“Mr. Paschich”), and Kimberly Paschich (“Ms.
   Paschich” and, together with PAH and Mr. Paschich, the “Texas Defendants” and, together with
   Debtors, the “Paschich Parties”), on the one hand, and Alamo Drafthouse Cinemas, LLC (“ADC”)
   and ALMO Holdings, LLC (“AH” and, together with ADC, the “ADC Parties”), on the other hand.
   Collectively, the Paschich Parties and ADC Parties may be referred to as the “Parties” and each
   of Chandler, Gilbert, Tempe, PAH, Mr. Paschich, Ms. Paschich, ADC and AH individually, a
   “Party.” This Agreement is made with reference to the following facts:

                                              RECITALS

            A.     On or about April 29, 2015, ADC and the Texas Defendants executed a
   Development Agreement for the exclusive right to obtain franchise agreements with ADC and
   establish and operate franchised venues in the State of Arizona (the “Development Agreement”).

           B.      In furtherance of the Development Agreement, the Texas Defendants formed the
   three Debtors to enter into franchise agreements with ADC.

           C.    ADC, as franchisor, and Chandler, as franchisee, are parties to that certain Alamo
   Drafthouse Cinemas, LLC Franchise Agreement dated April 29, 2015 (“Chandler Franchise
   Agreement”) pursuant to which Chandler operates an Alamo Drafthouse Cinema (“Chandler
   Theater”).

           D.     ADC, as franchisor, and Gilbert, as franchisee, are parties to that certain Alamo
   Drafthouse Cinemas, LLC Franchise Agreement dated December 17, 2018 (“Gilbert Franchise
   Agreement”) pursuant to which Gilbert operates an Alamo Drafthouse Cinema (“Gilbert Theater”).

           E.     ADC, as franchisor, and Tempe, as franchisee, are parties to that certain Alamo
   Drafthouse Cinemas, LLC Franchise Agreement dated August 1, 2017 (“Tempe Franchise
   Agreement” and together with Chandler Franchise Agreement and Gilbert Franchise Agreement,
   the “Franchise Agreements”) pursuant to which Tempe operates an Alamo Drafthouse Cinema
   (“Tempe Theater” and together with Chandler Theater and Gilbert Theater, the “Theaters”).

            F.      On May 13, 2020, Chandler, Gilbert and Tempe each filed chapter 11 bankruptcy
   petitions in the United States Bankruptcy Court for the District of Arizona, initiating cases under
   11 U.S.C. §101 et seq. (the “Bankruptcy Code”), Chandler case number 20-05017, Gilbert case
   number 20-05020, and Tempe case number 20-05026 (the “Bankruptcy Cases”). The Bankruptcy
   Cases are being jointly administered under the Chandler case number.

          G.      On July 17, 2020, ADC filed a proof of claim in each of the three separate
   Bankruptcy Cases for unpaid pre-petition fees and costs due under the Franchise Agreements,
   namely, Proof of Claim No. 11 in the amount of $544,983.53 in the Chandler bankruptcy case,


                                                   1
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                     Desc
                                Main Document    Page 11 of 22
                                                                             EXECUTION VERSION


   Proof of Claim No. 9 in the amount of $101,542.06 in the Gilbert bankruptcy case, and Proof of
   Claim No. 12 in the amount of $374,902.59 in the Tempe bankruptcy case, for a total combined
   claim of $1,021,428.18 (“Proof of Claim”).

           H.      On February 23, 2021, ADC terminated the Development Agreement. On March
   2, 2021, ADC filed a complaint (“Complaint”) against the Texas Defendants in the U.S. District
   Court for Western District of Texas, Case No. 21-00200 (“Texas Case”), asserting claims against
   the Texas Defendants for breach of contract and seeking injunctive relief to enforce the non-
   competition covenants in the Development Agreement. The Texas Defendants have filed a partial
   motion to dismiss, which has yet to be ruled upon by the District Court.

           I.       On March 3, 2021, ADC’s parent Alamo Drafthouse Cinemas Holdings, LLC and
   thirty-three (33) affiliated companies including ADC each filed petitions in the United States
   Bankruptcy Court for the District of Delaware. Those cases are being jointly administered under
   Case No. 21-10474 (the “Delaware Bankruptcy”).

           J.      On March 10, 2021, Debtors filed their Second Amended Joint Plan of
   Reorganization Dated March 10, 2021 (as ultimately modified, the “Plan”). On April 19, 2021,
   ADC filed its Objection to Debtor’s Second Amended Joint Plan of Reorganization (“Objection”).
   On that same date, ADC also filed its Complaint for Declaratory and Injunctive Relief against the
   Debtors in the Bankruptcy Court for the District of Arizona, Adversary Case No. 21-00099
   (“Adversary”), to enforce non-competition covenants in the Franchise Agreements.

            K.         On May 3, 2021, the Delaware Bankruptcy Court approved the sale (the “Sale”)
   of substantially all of the assets of ADC to AH. On May 28, 2021, the Sale closed and AH acquired
   all rights, title and interest in and to substantially all of the assets of ADC.

           L.     ADC Parties maintain that they are entitled to the full amount of the Proof of Claim
   and to enforce the non-competition covenants in the Development Agreement and Franchise
   Agreements. The Debtors and Texas Defendants dispute liability as to some or all of the Proof of
   Claim and any damages collectible through the Complaint or Adversary, and deny that the non-
   competition covenants are enforceable.

           M.      In addition to the documents described above, the Parties have filed and/or served
   such other and various documents including pleadings, discovery requests and/or responses. In
   addition, ADC submitted three ballots, one for each of its proofs of claim against the three separate
   Debtors, voting to reject the Plan.

           N.       On April 21, 2021, Debtors filed their Ballot Report Pursuant to Local Rule 3018-
   1 (“Ballot Report”), which indicated that of the thirteen classes of claims and interest in the Plan,
   two classes of claims were deemed to have accepted the Plan, five classes voted to affirmatively or
   provisionally accept the Plan, four classes are empty classes that Debtors assert should be
   disregarded, and one class (Class 5-A Allowed Unsecured Claims) rejected the Plan. The only
   votes in Class 5-A to reject the Plan are the votes of ADC.




                                                    2
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                       Desc
                                Main Document    Page 12 of 22
                                                                            EXECUTION VERSION


           O.       On May 25, 2021, the Parties mediated their disputes before attorney Michael
   McGrath, and reached a settlement, which is memorialized by this Agreement. Subject to
   Bankruptcy Court approval (as may be necessary for any of the Parties pursuant to FRBP 9019),
   the Parties have agreed to settle all of the disputes between them upon the terms and subject to the
   conditions set forth in this Agreement.

           NOW THEREFORE, in consideration of the foregoing facts and the mutual covenants,
   conditions, promises and agreements contained herein, and for other good and valuable
   consideration, the receipt and adequacy of which are hereby acknowledged, the Parties agree as
   follows:

                                            AGREEMENT

            1.     Terms of Settlement.

                 1.1     Conditions Precedent. Conditions precedent to the effectiveness of this
   Agreement (“Conditions Precedent”) are:

                           a.       The Debtors file a modification of the Plan or an amended Plan
                                    (either being a “Modification”), in a form reasonably acceptable
                                    to ADC, which incorporates the material terms of this Agreement
                                    including the receipt and distribution of the Settlement Amount
                                    (defined below) to ADC Parties on or before the Effective Date of
                                    the Plan, and in no way includes any provision that materially
                                    adversely affects the interests of ADC Parties.
                           b.       On or before July 15, 2021, the Debtors file a motion, in a form
                                    reasonably acceptable to ADC Parties, seeking approval of this
                                    Agreement (“9019 Motion”).
                           c.       On or before July 15, 2021, ADC files a motion, in a form
                                    reasonably acceptable to Debtors, seeking approval of this
                                    Agreement (“DE Approval Motion”).
                           d.       The Plan (including the Modification) is confirmed without any
                                    material change in the treatment of the ADC Parties.
                           e.       The 9019 Motion is approved.
                           f.       The DE Approval Motion is approved.
                           g.       The Debtors receive approximately $9,000,000.00, in aggregate
                                    to the Debtors prior to the Effective Date of the Plan by the U.S.
                                    Small Business Administration, under the Shuttered Venue
                                    Operators Grant (“SVOG Funds”).
                           h.       The Debtors pay, and ADC Parties receive, the Settlement
                                    Amount on or before the Effective Date of the Plan.
                           i.       The Debtors pay, and ADC Parties receive, any Past Due
                                    Franchise Fees (as defined below).
                           j.       Any Orders confirming the Plan, approving the 9019 Motion, and
                                    approving the DE Approval Motion are final and appealable
                                    orders and, whether or not any appeal is pending, no court has
                                    entered any order staying the Effective Date (as defined in the


                                                    3
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                      Desc
                                Main Document    Page 13 of 22
                                                                             EXECUTION VERSION


                                    Plan) of the Plan, the 9019 Motion or the DE Approval Motion
                                    and no such motion for stay is pending.

   This Agreement shall become null and void and of no force or effect if these conditions do not
   occur, and the Parties shall be deemed to be in the same position as they were in prior to any
   mediation and/or settlement between and among them and the filing of the Modification, 9019
   Motion and DE Approval Motion, and as if those filings and this Agreement did not occur.

                    1.2      Allowed Claims. Debtors agree that ADC Parties shall have allowed
   claims in the Bankruptcy Cases for the following amounts (“Allowed Claims”), which is not subject
   to any defense, setoff, or counterclaim:
                             a.      $1,021,428.18 for pre-petition franchise fees in accordance with
                                     the Proof of Claim;
                             b.      $9,200,000.00 for rejection damages arising from the rejection of
                                     the Franchise Agreements; and
                             c.      $25,000,000.00 for damages arising from the breach of the non-
                                     competition covenants in the Franchise Agreements.

   ADC Parties shall not be required to file any other or additional proofs of claim and/or transfers of
   claim from ADC to AH with regards to the Allowed Claims, and the Allowed Claims shall be
   deemed filed upon Debtors’ filing of the 9019 Motion with the Bankruptcy Court.

                   1.3     Settlement Amount. Debtors shall satisfy the Allowed Claims in full for
   the reduced sum of $3,250,000.00 (“Settlement Amount”), without interest, by paying ADC Parties
   the Settlement Amount in cash on or before the Effective Date of the Plan.

                    1.4      Rejection and Termination of Franchise Agreements. The Modification
   shall provide that the Franchise Agreements are rejected and terminated as of the Effective Date of
   the Plan. For the avoidance of doubt, and without limitation, although the Franchise Agreements
   are being terminated hereunder, the Parties understand and agree that except for the obligations in
   this Agreement, the releases provided in Section 2 below shall be effective as to any and all post-
   termination claims that may have otherwise arisen under the Development Agreement or the
   Franchise Agreements. The rejection and termination of the Franchise Agreements shall also serve
   to eliminate any security interests, liens, options, rights of refusal, exclusive development rights,
   non-compete covenants and other rights or remedies that may otherwise be held by (i) the ADC
   Parties with respect to the Debtors and their property including leasehold interest or (ii) the
   Paschich Parties, with respect to the ADC Parties and their property or leasehold interests.

                    1.5      Acceptance of Plan. After the Modification and 9019 Motion are filed
   with the Court, ADC Parties will cast ballots accepting the Plan, subject to the Conditions
   Precedent, and will otherwise support confirmation of the Plan provided that the ADC Parties’
   treatment in the Plan is as provided in this Agreement.

                     1.6    Payment of Administrative Expenses and Ordinary Course Remittals.
   Debtors shall pay on or before the Effective Date of the Plan all post-petition franchise fees and/or
   other fees normally due under the Franchise Agreements that are due as of the Effective Date of
   the Plan (“Past Due Franchise Fees”), and shall pay any other accrued post-petition franchise fees
   that become due on or after the Effective Date of the Plan in the ordinary course. The ADC Parties
   shall remit to the Debtors, in the ordinary course, any amounts to which Debtors are entitled under

                                                    4
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                       Desc
                                Main Document    Page 14 of 22
                                                                              EXECUTION VERSION


   the Franchise Agreements on account of the Debtors’ operation of the Theaters through the
   Effective Date of the Plan. Payment of the ordinary course expenses or remittals shall be sent to
   ADC Parties or the Debtors, as applicable, at their ordinary billing and payment addresses and on
   an ordinary billing or remittal cycle. ADC Parties shall not be required to file any application for
   payment of administrative expense. Any dispute regarding payment of administrative expenses or
   remittals to the Debtors that cannot be resolved by the Parties shall be determined by the Court on
   noticed motion, and the prevailing Party shall be entitled to its fees and costs in accordance with
   the provisions of this Agreement.

                   1.7      Motions to Dismiss. After receipt in full of the Settlement Amount, ADC
   Parties will move to dismiss the Adversary and the Texas Case or, alternatively, ADC Parties and
   the Debtors or Texas Defendants, as the case may be, shall file a stipulation in the Adversary and
   the Texas Case, as the case may be, dismissing the Adversary and the Texas Case with prejudice,
   with each side to bear their own attorneys’ fees and costs. The Parties agree to extend any
   applicable deadlines, and otherwise cooperate so as to eliminate the need for any party to take any
   action, make any filing, or otherwise incur any expense in connection with the Adversary or Texas
   Case pending confirmation of the Plan and the occurrence of the Effective Date of the Plan or this
   Agreement.

                    1.8      Withdrawal of Debtors’ Objection in the Delaware Bankruptcy. On or
   before the Effective Date of the Plan, the Debtors will withdraw their objection to ADC Holdings’
   Notice of Possible Assumption and Assignment and Cure Amounts with Respect to Executory
   Contracts and Unexpired Leases of the Debtors filed in the Delaware Bankruptcy [DE Doc. 271]
   and all matters related to ADC’s request to assume and assign the Franchise Agreements shall be
   resolved as provided by the terms of this Agreement and the Order entered by the Delaware
   Bankruptcy Court approving this Agreement.

                  1.9      Wire Information. Payment of the Settlement Amount shall be wired to
   ADC Parties as follows:

           Bank Name: Wells Fargo Bank, San Francisco, CA
           Account Name: Alston & Bird LLP California IOLTA Trust Account
           Account #: 20000 4068 3595
           WIRE ABA #:121 000 248
           ACH ABA #122 287 170
           Swift Code: WFBIUS6S
           Reference: Alamo Drafthouse Cinemas, LLC

                    1.10     Non-disparagement. The Paschich Parties and their past and present
   directors, officers, managers, members, shareholders, spouses, subsidiaries, parents, affiliates,
   divisions, agents, servants, employees, attorneys, insurers, representatives, assigns, successors
   (whether by merger, consolidation or operation of law) and predecessors in interest agree that they
   will not disparage or encourage other others to disparage ADC Parties. For purposes of this
   Agreement, the term “disparage” includes, without limitation, private or public written or oral
   statements made in any matter or medium that would materially and adversely affect ADC Parties’
   ability to acquire, dispose of, obtain financing for, or operate a movie theater or restaurant, and/or
   maintain or attain business relationships with existing or prospective franchisees.




                                                     5
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                        Desc
                                Main Document    Page 15 of 22
                                                                              EXECUTION VERSION


                    ADC Parties and their past and present directors, officers, managers, members,
   shareholders, spouses, subsidiaries, parents, affiliates, divisions, agents, servants, employees,
   attorneys, insurers, representatives, assigns, successors (whether by merger, consolidation or
   operation of law) and predecessors in interest agree that they will not disparage or encourage other
   to disparage the Paschich Parties. For purposes of this Agreement, the term “disparage” includes,
   without limitation, private or public written or oral statements made in any matter or medium that
   would materially and adversely affect Paschich Parties’ ability to acquire, dispose of, obtain
   financing for, or operate a movie theater or restaurant and/or maintain or attain business
   relationships with existing or prospective franchisors.

                    If any public statement is issued by any of the Parties regarding the Debtors’
   transition to operating the Theaters under a new brand, then this statement must be mutually agreed
   upon by the Parties and approved in writing.

                    1.11     Transition. ADC Parties and the Debtors shall work cooperatively to
   prepare for a transition of the Theaters from operating under the Franchise Agreements, provided
   however that there shall be no actual transition for the Theaters to cease operating under the
   Franchise Agreements unless and until all Conditions Precedent are met and the Effective Date of
   the Plan occurs. The Parties acknowledge that Debtors intend to commence operations, outside of
   the applicability of the Franchise Agreements, the day after the Effective Date of this Agreement.
   The Debtors and ADC shall be required to timely comply with the de-identification requirements
   set forth in the Franchise Agreements, as clarified in the subsequent email exchanges between
   counsel for the Debtors and ADC, respectively, regarding the Theaters’ transition.

                    1.12      Diligence in Obtaining Necessary Approvals. The Parties agree that they
   will use their best efforts and diligence to promptly obtain approval of this Agreement, both in the
   Bankruptcy Cases and the Delaware Bankruptcy, confirmation of the Plan and the occurrence of
   the conditions precedent to this Agreement. The Parties understand, though, that these matters are
   governed by the Courts presiding over the Bankruptcy Case and the Delaware Bankruptcy, and that
   the Parties may be unable to control the timing or precise nature of any approval given or order
   entered by those Courts. The Parties agree that any deadline otherwise established by this
   Agreement can be extended by agreement of the Parties in writing. The parties further agree that,
   so long as they are diligently pursuing approval of this Agreement and confirmation of the Plan,
   this section 1.12 shall remain binding, notwithstanding the passage of time.

            2.      Release Provision.

                    2.1     Mutual Release: Except for the rights and obligations of the Parties arising
   out of this Agreement, as of the Effective Date of the Plan, all Parties, as set forth herein, release,
   acquit, and forever discharge each other as well as their respective past and present directors,
   officers, managers, members, shareholders, spouses, subsidiaries, parents, affiliates, divisions,
   agents, servants, employees, attorneys, insurers, representatives, assigns, successors (whether by
   merger, consolidation or operation of law) and predecessors in interest, from any and all past, present
   and future claims of every kind, type and description, known or unknown, direct or consequential,
   foreseen or unforeseen, which have been, could have been, or may be asserted by and between the
   Parties through the Effective Date of this Agreement, that arise out of or relate to the Franchise
   Agreements, including but not limited to any covenant not to compete contained therein, the
   Development Agreement, including any covenant not to compete contained therein, any documents

                                                     6
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC           Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                        Desc
                                 Main Document    Page 16 of 22
                                                                               EXECUTION VERSION


   or agreements ancillary to the Franchise Agreements or the Development Agreement, the
   Bankruptcy Cases, the Plan, the Adversary, the Debtors’ operation of the Theaters, the Texas Case,
   or the Delaware Bankruptcy (collectively, the “Claims”). It is further understood and agreed that
   all rights under Section 1542 of the California Civil Code and any similar law of any state or
   territory of the United States are hereby expressly waived. Said section reads as follows:

               “1542. GENERAL RELEASE – CLAIMS EXTINGUISHED. A GENERAL
   RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
   OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
   RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
   HIS OR HER SETTLEMENT WITH THE DEBTOR.”

           3.       Warranties and Representations.

                    3.1      Authority to Execute Agreement. ADC Parties and the Paschich
   Parties warrant and represent that the individual persons executing this Agreement are duly
   authorized to execute this Agreement on behalf of the respective Parties and in their respective
   capacities as indicated below, provided however that the Parties’ execution of this Agreement is
   specifically subject to the approval of the Bankruptcy Court as provided for herein.

                    3.2      Legal Representations. ADC Parties and the Paschich Parties represent
   and agree that: (a) each of the Parties has obtained and/or had the opportunity to obtain independent
   legal advice with respect to this Agreement, the subject matter of this Agreement, the facts referred
   to above, and any rights or asserted rights arising therefrom; (b) each of the Parties has full
   knowledge of any and all rights which they may have in connection with the Claims, the subject
   matter of the Claims, and the facts relating to the Claims; (c) none of the Parties are relying upon
   and have not relied upon any representation or statement made by any of the Parties or their counsel,
   with regard to the matters herein compromised or with regard to any rights or asserted rights in
   connection therewith; and (d) each of the Parties hereby assumes the risk of any mistakes of fact in
   connection with the true facts involved in this Agreement or with regard to any facts which are now
   unknown to it relating thereto.

                    3.3     Assignment. Each of the parties hereby warrants, represents and agrees
   that they are the sole and lawful owner of all right, title and interest in and to all of the respective
   Claims which are referred to in the release set forth above and that they have not heretofore
   voluntarily, by operation of law or otherwise, assigned or transferred or purported to assign or
   transfer to any person whomsoever any such Claims, or any part or portion thereof.

           4.       Miscellaneous Provisions.

                    4.1      Further Assurance. In addition to the documents and instruments to be
   delivered as herein provided, each of the Parties hereto shall, from time to time, at the request of
   the other Party, execute and deliver to the other Party such information and/or documents; and/or
   shall take such other action as may be reasonably required to carry out the terms of this Agreement
   and the Plan. The parties hereto agree to do, execute, acknowledge and deliver (or cause to be done,
   executed, acknowledged and delivered) each and every such further act, covenant, assurance,


                                                      7
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC           Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                         Desc
                                 Main Document    Page 17 of 22
                                                                             EXECUTION VERSION


   instrument or document, and take any other actions, as may be reasonably necessary to further the
   purposes of or to carry out the intent and purpose of this Agreement and the Plan.

                    4.2       Professional Fees. The Parties shall each bear their own attorney’s fees
   and costs with respect to the preparation and seeking approval of this Agreement and any and all
   documents and instruments to be delivered and/or filed as herein provided. With respect to any
   suit or proceeding involving the enforcement of this Agreement, including, but not limited to,
   instituting any action or proceeding to enforce any provisions of this Agreement, to prevent a breach
   of this Agreement, for damages by reason of any alleged breach of any provisions of this
   Agreement, or for a declaration of a Party’s rights or obligations under this Agreement, the ultimate
   prevailing Party shall be entitled to recover from the losing Party or Parties, in addition to such
   other relief as may be granted, its reasonable attorneys’ fees and costs.

                    4.3     Breach of the Agreement. It is expressly understood and agreed by each
   of the Parties that nothing provided for in this Agreement is intended to nor does it release any
   claims arising out of breach of this Agreement, or any representations contained herein or made in
   connection herewith. All representations, warranties and covenants herein shall survive the
   execution of this Agreement.

                     4.4     Governing Law. This Agreement and the rights and obligations of the
   Parties hereunder shall be construed, interpreted, and enforced in accordance with the laws of the
   State of Arizona. In the event of any dispute, the United States Bankruptcy Court for the District
   of Arizona, Phoenix Division shall be the exclusive forum to resolve such dispute, except that any
   matter relating to the Delaware Bankruptcy shall be decided by the United States Bankruptcy Court
   for the District of Delaware. For avoidance of doubt, the rights and obligations of any underlying
   agreements between the Parties shall be determined in accordance with the choice of law provision
   of the particular agreement at issue.

                     4.5    Counterparts. This Agreement may be executed in multiple counterpart
   copies, each of which shall be deemed an original, but all of which together shall constitute one
   agreement. The Agreement shall become effective when each Party has obtained a fully executed
   counterpart of this Agreement. An electronically transmitted signature shall be deemed an original
   for all purposes.

                     4.6      Severability. In the event that any covenant, condition or other provision
   contained in this Agreement is held to be invalid, void or illegal by any court of competent
   jurisdiction, the same shall be deemed severable from the remainder of this Agreement and shall in
   no way affect, impair or invalidate any other covenant, condition or other provision contained
   herein, so long as such severance does not materially affect the consideration given or received
   herein or the general intent hereof. If such condition, covenant or other provision shall be deemed
   invalid due to its scope or breadth, such covenant, condition or other provision shall be deemed
   valid to the extent that the scope or breadth is permitted by law.

                    4.7    Waiver. No breach of any provision herein can be waived unless in
   writing. Waiver of any one breach of any provision hereof shall not be deemed to be waiver of any
   other breach of the same or the other provision hereof.


                                                    8
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                       Desc
                                Main Document    Page 18 of 22
                                                                              EXECUTION VERSION


                    4.8     Integration. This Agreement sets forth the entire agreement between the
   parties with regard to the subject matter hereof and no change, modification, amendment,
   termination or discharge of this Agreement shall be binding unless made in writing and executed
   by each of the parties. All agreements, covenants, representations and warranties, express or
   implied, oral and written, of the parties with regard to the subject matter hereof, are contained in
   this Agreement and the documents referred to herein or implementing the provisions hereof. No
   other agreements, covenants, representations or warranties, express or implied, oral or written, have
   been made by any Party to another Party with respect to the subject matter of this Agreement. All
   prior and contemporaneous conversations, negotiations, possible and alleged agreements and
   representations, covenants and warranties with respect to the subject matter hereof are waived,
   merged herein, and superseded hereby and thereby. This is an integrated agreement.

                     4.9     Notices. All notices, consents, waivers, and other communications
   required or permitted by this Agreement shall be in writing and will be deemed given to a Party
   when sent by email to the following email addresses (“Notice”). In addition, a hard copy of each
   Notice shall be sent by United States mail in each case to the following address and marked to the
   attention of the Person (by name or title) designated below, but the failure to mail such Notice shall
   not affect the timing or validity of a Notice that has been properly emailed. Each Party may change
   the email and postal address of that Party by Notice to each other Party pursuant to this Section.
   Notice shall be sent to:

           If to Paschich Parties:

           Craig Paschich
           519 E Horseshoe Pl.,
           Chandler, AZ 85249
           craig.paschich@adcwest.com

           with a copy to:

           Wesley D. Ray
           SACKS TIERNEY P.A.
           4250 N. Drinkwater Blvd., 4th Floor
           Scottsdale, AZ 85251
           wesley.ray@sackstierney.com

           If to ADC Parties:

           Chris Drazba
           ALMO Holdings, LLC
           Alamo Drafthouse Cinemas, LLC
           Senior Vice President, Franchise Development
           250 Dodd Lane
           Alpharetta, GA 30005
           chris.drazba@drafthouse.com




                                                     9
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC          Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                        Desc
                                Main Document    Page 19 of 22
                                                                         EXECUTION VERSION


           Michael Foreman
           Alamo Drafthouse Cinemas, LLC
           Director
           Young Conaway Stargatt & Taylor, LLP
           Rodney Square, 1000 North King Street
           Wilmington, DE 19801
           Attn: Matthew Lunn
           mlunn@ycst.com
           michael@foremanlawpllc.com

           With a copy to:

           Leib M. Lerner
           Douglas J. Harris
           ALSTON & BIRD LLP
           333 S. Hope Street, 16th Floor
           Los Angeles, CA 90071
           leib.lerner@alston.com
           douglas.harris@alston.com

                   4.10   Effective Date. The Effective Date of this Agreement shall be the date
   upon which all Conditions Precedent to this Agreement have been satisfied.

                               [Remainder of page intentionally blank]




                                                 10
   LEGAL02/40671051v2
Case 2:20-bk-05017-DPC         Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01                Desc
                               Main Document    Page 20 of 22
Case 2:20-bk-05017-DPC   Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01   Desc
                         Main Document    Page 21 of 22
Case 2:20-bk-05017-DPC   Doc 246 Filed 07/15/21 Entered 07/15/21 13:27:01   Desc
                         Main Document    Page 22 of 22
